UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4752


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORI ANN DUNCAN,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:13-cr-00010-JPJ-PMS-5)


Submitted:   May 23, 2014                   Decided:   July 7, 2014


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Roanoke, Virginia,
Brian J. Beck, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Abingdon, Virginia, for Appellant.
Timothy J. Heaphy, United States Attorney, Roanoke Virginia,
Jean B. Hudson, Assistant United States Attorney, Anne H.
Lippitt, Third Year Law Intern, OFFICE OF THE UNITED STATES
ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lori Ann Duncan (Duncan) pleaded guilty to conspiracy to

defraud    the    United       States       by       passing    fraudulent          checks,      18

U.S.C. §§ 371 and 514(a)(2), and to passing fraudulent checks,

and aiding and abetting the same, 18 U.S.C. §§ 2 and 514(a)(2).

On appeal, she challenges her sentence.                          We affirm, but modify

the    restitution       amount       in    the       judgment        from    $71,448.27         to

$71,398.28.



                                                 I

       The fraudulent check cashing conspiracy at issue involves

checks issued by Comdata Network, Inc. (Comdata).                                  For ease of

reference, we will refer to such checks as “Comcheks.”                                      Blank

Comcheks are commonly used by trucking companies to assist their

truck drivers in accessing funds while traveling.                                  Typically, a

truck driver obtains a blank Comchek at a truck stop, fills in

her    name,   the     name    of    her    trucking       company,          and    the    amount

authorized     by      the    trucking      company.            The    truck       driver       also

writes in an express code that she receives from the trucking

company authorizing that particular Comchek.                             The truck driver

then   contacts        Comdata      and    provides       the    serial       number       of   the

Comchek and the express code provided by the trucking company.

Comdata    then      authorizes       the    Comchek,          which    allows       the    truck

driver    to     use    the    Comchek       as       a   personal       check       at    retail

                                                 2
businesses.       At the time of negotiation, the retail store clerk

is supposed to contact Comdata to confirm that the Comchek has

been authorized. 1

        The   conspiracy      began    in    the    summer       of    2012     with   three

participants,         Buren    Jess     Cook       (Cook),        Amanda      Kay      Mosley

(Mosley), and Duncan’s friend, Tina Gillett (Gillett).                              Gillett

had   previously       dated    a   truck        driver    for     several      years     and

learned       about   Comcheks      from    him.          Cook    was    familiar       with

Comcheks from his previous experience as a truck driver.                                 Over

time,     Gillett     discovered      that       Comcheks     could      be     cashed    at

certain Walmart stores without the proper Comdata authorization.

Basically, Gillett learned that retail store clerks at certain

Walmart       locations    would      not    confirm       with       Comdata    that    the

presented Comchek had been properly authorized by Comdata before

cashing the Comchek.            Gillett saw Walmart’s failure to follow

the proper authorization procedure as a way to make money to buy

drugs.

      Between July 3 and July 5, 2012, Cook cashed five Comcheks

at a Walmart store in Johnson City, Tennessee. 2                         Between July 5

      1
       On the face of each Comchek, there is a printed warning
that says, “DO NOT CASH BEFORE CALLING,” along with Comdata’s
toll-free telephone number. (J.A. 349).
      2
       In order to make the Comcheks appear more legitimate,
Gillett created fictitious trucking company names, such as
“Gillett Trucking” and “PGT Trucking.” (J.A. 210).


                                             3
and November 7, 2012, no fraudulent Comcheks were cashed because

Gillett      was     trying     to     kick    her        addiction       to    drugs.         Her

resumption      of    drug      use    fueled       her    desire     to       resume    cashing

fraudulent Comcheks, so, some time in the fall of 2012, Gillett

approached         Cook   and     Mosley        about       cashing        more       fraudulent

Comcheks.        In their discussions, Cook and Mosley came up with

the   idea      to   recruit      others       to    join     the     conspiracy.              With

relative ease, the three found numerous people interested in

cashing fraudulent Comcheks for a little extra money. 3                                 In fact,

between November 8, 2012 and January 2, 2013, members of the

conspiracy      cashed     hundreds       of    fraudulent          Comcheks       at    various

Walmart locations, with the most cashed at the Walmart location

in Bristol, Virginia.

      Around       November      15,    2012,       Duncan    joined       the    conspiracy.

Around    the      time   she    joined,       Duncan       was    aware       that     Cook   and

Mosley were actively involved in the conspiracy, and she also

was aware that Lee Roy Frazier, Gillett’s boyfriend, was driving

other     people     to   cash       Comcheks       on    behalf     of    Gillett.            Like

Gillett, Duncan was interested in making money to buy drugs.

Her involvement in the conspiracy began with the recruitment of

others to pass Comcheks provided by Gillett.                          During her time in

      3
       Each person that cashed a Comchek (or a few Comcheks at
one time) on Gillett’s behalf received something in the
neighborhood of $50.00 or $60.00 from Gillett.



                                               4
the   conspiracy,      Duncan   recruited      at    least     seventeen    other

individuals to cash Comcheks.          Like Gillett, Duncan never cashed

any fraudulent Comcheks herself, but she filled out numerous

Comcheks and she paid her recruits various amounts of money for

their respective services.

      Initially, Duncan was content working with Gillett, pooling

all of the profits she made with her.               As Gillett phrased it, in

the “beginning[,] . . . everybody was in, working together.”

(J.A. 253).       However, some time before Christmas 2012, Gillett

learned that Duncan was cashing Comcheks without her knowledge

and without sharing the proceeds.              This led to a rift between

Gillett and Duncan, where Gillett refused to work any more with

Duncan.    This rift did not stop Duncan from recruiting others to

cash fraudulent Comcheks or from telling people that she was

cashing Comcheks because she worked for Gillett.

      It appears Duncan’s last attempt to cash a few Comcheks was

shortly after Christmas 2012, but these Comcheks were rejected.

On January 2, 2013, Daulton Lee Spellar, a recruit of Cook and

Mosley, cashed approximately ten Comcheks at the Walmart store

in Sevierville, Tennessee.          These were the last Comcheks cashed

by the charged conspiracy.

      Around January 15, 2013, the United States Secret Service

(USSS)    began   an   investigation       after    it   was   notified    by   the

Washington    County,    Virginia    Sheriff’s       Office    (WCSO)   that    the

                                       5
WCSO had discovered that approximately fifty fraudulent Comcheks

were    cashed      at   the    Walmart       store       in    Bristol,      Virginia       in

December 2012.           The investigation by the USSS led to numerous

arrests     in    February      2013,     including         Gillett’s         and    Duncan’s

arrests.

       On   March    11,    2013,      Duncan,      along      with   sixty-nine          other

conspirators, was charged in a two-count indictment by a federal

grand jury sitting in the Western District of Virginia.                                   Count

One     charged     Duncan      (and    her       sixty-nine      conspirators)            with

conspiracy to defraud the United States by passing fraudulent

checks, 18 U.S.C. §§ 371 and 514(a)(2), and Count Two charged

Duncan (and her sixty-nine conspirators) with passing fraudulent

checks, and aiding and abetting the same, 18 U.S.C. §§ 2 and

514(a)(2).

       Duncan     pleaded      guilty     without         the    benefit       of    a    plea

agreement.          In     preparation        for     sentencing,         a    presentence

investigation       report      (PSR)    was      prepared       by   a    United        States

Probation        Officer.        The    probation         officer     determined           that

Duncan’s base offense level was 7 under United States Sentencing

Commission, Guidelines Manual (USSG), § 2B1.1(a)(1) (Nov. 2012).

Eight    levels     were    added      because,      in    the    probation         officer’s

view, the amount of the loss was greater than $70,000.00 but no

more than $120,000.00.               Id. § 2B1.1(b)(1)(E).            According to the

probation        officer,      the    actual      loss     in    furtherance         of    the

                                              6
conspiracy and reasonably foreseeable to Duncan was $71,448.27.

This amount, in the probation officer’s view, represented the

total       monetary       amount    of    the       fraudulent    Comcheks         cashed     by

members of the conspiracy from November 15, 2012 through January

2,    2013.      For       her    organizer/leadership         role      in    the    offense,

Duncan’s offense level was increased four more levels under USSG

§ 3B1.1(a).               After     receiving        a   three-level          reduction      for

acceptance of responsibility under USSG §§ 3E1.1(a) and (b), the

probation officer determined that Duncan’s total offense level

was 16.       Coupled with a Criminal History Category of V, Duncan’s

advisory sentencing range was determined to be 41 to 51 months’

imprisonment.              The    probation       officer     also    recommended           that

Duncan be ordered to pay $71,448.27 in restitution.

       Duncan timely objected to several portions of the PSR.                                 As

to    the     role-in-the-offense              enhancement,    Duncan         claimed      that,

although she was a manager or a supervisor, she was not an

organizer       or    a    leader.        As    to    the   loss   enhancement,            Duncan

contended that, because she left the conspiracy around December

24, 2012, she should not be held accountable for Comcheks cashed

after that date.             She also claimed that she was not responsible

for     any    Comcheks          cashed    by     individuals      she        did    not     know

personally.          According to Duncan, she only was accountable for a

loss of $17,712.28, which would have resulted in a four-level

enhancement          instead        of    an     eight-level       enhancement.               The

                                                 7
$17,712.28 loss figure pressed by Duncan represented the total

monetary amount of the Comcheks cashed by conspirators Duncan

personally        accompanied     into       the     Walmart       store      where       the

respective Comchek (or Comcheks) was cashed.                         On the issue of

restitution,       Duncan’s     objection         rested    on   the      reasoning       she

employed     to    challenge     the    probation        officer’s        loss    finding.

Finally,    Duncan     claimed    that       she   was     entitled      to   a   downward

departure on the basis that her criminal history was overstated

because     she    received     six    criminal      history       points       for   three

offenses involving driving with a suspended license.

       The district court held two sentencing hearings.                               During

the first, the government and Duncan presented both testimonial

and    documentary      evidence.            Following       the     presentation         of

evidence,     the     district       court       entertained       the     arguments       of

counsel,    after     which    the     district     court     decided      to     take    the

matter under advisement.

       On September 11, 2013, the district court issued an opinion

overruling Duncan’s objections to the PSR.                       As to the role-in-

the-offense        enhancement,       the    district       court        concluded       that

Duncan was an organizer or leader because she recruited numerous

individuals to join the conspiracy, filled out the fraudulent

Comcheks for them to use, received the proceeds, and then paid

such individuals for their involvement in the conspiracy.                                  As

to    the   loss    enhancement,       the       district    court       concluded       that

                                             8
Duncan     was    responsible     for   all     of   the    losses   for   fraudulent

Comcheks cashed by her conspirators from November 15, 2012, the

date she joined the conspiracy, through January 2, 2013, the

date the last of the Comcheks was cashed--an amount the district

court believed        equaled $71,448.27. 4            In    the district court’s

view,     losses    from    these   Comcheks       were    in   furtherance    of    the

charged conspiracy and reasonably foreseeable to Duncan because

she was deeply involved in the execution of the scheme, played a

major role recruiting others to join, and was aware that others,

for   example      Cook    and   Mosley,    were     recruiting      others   to    cash

Comcheks.        The district court further opined that the uniformity

of method employed by Gillett, Duncan, and others suggested that

the losses from the date of Duncan’s rift with Gillett through

January 2, 2013 were in furtherance of the charged conspiracy

and     reasonably        foreseeable      to   Duncan.         This    opinion     was

      4
       The government concedes that the district court (and the
probation officer), in calculating the amount of actual loss,
made a slight arithmetic error in the amount of $49.99.     This
miscalculation was the result of a discrepancy between the
amount of actual loss alleged in the indictment--$90,158.42--and
the amount of actual loss set forth in one of the exhibits the
government   proffered   at  the   first  sentencing   hearing--
$90,108.43.    Unlike the indictment, the government’s exhibit
correctly did not include an unsuccessful attempt to cash a
$49.99 Comchek. As a result of this discrepancy, the government
concedes that the actual loss attributable to Duncan is
$71,398.28 and not $71,448.27.     As noted below, this slight
arithmetic error does not prejudice Duncan on the loss issue,
but it does warrant a modification of the amount of restitution
she is required to pay.



                                            9
supported by the facts that, upon joining the conspiracy, Duncan

concentrated      her    efforts      on    the        Walmart   store   in    Bristol,

Virginia while Cook and Mosley targeted Walmart locations in

eastern Tennessee, and that Duncan continued to use Gillett’s

name after their rift.           As to restitution, using its analysis in

calculating      the    amount   of     loss,      the    district    court    set   the

restitution amount at $71,448.27, the amount it believed was the

actual loss.

       The second sentencing hearing was held on September 24,

2013.       At the hearing, Duncan urged the district court to depart

from the Guidelines range or impose a variance sentence below

the advisory Guidelines range.                   This request was based in part

on    the    notion    that   Duncan’s      criminal       history    was   overstated

because six of her criminal history points were based on three

minor    offenses--one        driving      with    a    suspended    license    offense

(one point) and two repeated driving with a suspended license

offenses (five points).            The request was also based in part on

the notion that the thirty-three month sentence Gillett received

was    lower    than    the    low-end      of    Duncan’s       advisory   Guidelines

range.      The district court rejected these arguments, stating:

       While I recognize that I have the authority to depart
       based on this ground, I decline to do so in my
       discretion.   The defendant has a lengthy criminal
       history involving different types of crimes occurring
       over significant portions of her adult life.      The
       driving offenses for which she received criminal
       history points were serious ones, and in combination

                                            10
     with her other crimes show a continuing disregard for
     the law which do support her criminal history
     category.    They indicate to me a likelihood of
     recidivism in this case.

                                     * * *

     I would note that Ms. Gillett, of course, testified
     and cooperated for the Government in this case, and
     received a consideration in that regard.     Overall, I
     find a sentence within the guideline range is
     appropriate in the defendant’s case, even based on
     these factors relied upon by her.       And I do this
     because of the defendant’s extensive involvement in
     the case, [the] conspiracy as outlined in my earlier
     opinion in this case, I find a sentence within the
     guideline range, therefore, reflects the seriousness
     of her conduct, and will help the defendant, in my
     opinion, refrain from further crimes as a deterrent.

(J.A.    366-368).     Duncan      was   sentenced        to    forty-one     months’

imprisonment    on    each      count,        to     be   served       concurrently.

Restitution was ordered in the amount of $71,448.27.



                                         II

    We     review     sentences      for       procedural        and      substantive

reasonableness under an abuse of discretion standard.                        Gall v.

United States, 552 U.S. 38, 51 (2007).                    Miscalculation of the

Guidelines range is a significant procedural error.                          Id.    In

assessing whether the district court has properly applied the

Guidelines, we review factual findings for clear error and legal

conclusions de novo.         United States v. Osborne, 514 F.3d 377,

387 (4th Cir. 2008).       We will “find clear error only if, on the

entire    evidence,   we     are   left       with    the      definite    and     firm

                                         11
conviction that a mistake has been committed.”                                United States v.

Manigan,       592     F.3d       621,      631        (4th        Cir.     2010)         (citation,

alteration, and internal quotation marks omitted).

                                                  A

     Duncan           argues        that      her        sentence           is        procedurally

unreasonable because the district court erred in calculating the

amount of loss under USSG § 2B1.1(b)(1).                            We disagree.

     The Guidelines instruct that the amount of loss is “the

greater of actual loss or intended loss.”                               USSG § 2B1.1 comment.

(n.3(A)).         “‘Actual          loss’    means        the       reasonably         foreseeable

pecuniary harm that resulted from the offense.”                                       Id. comment.

(n.3(A)(i)).          “‘[R]easonably foreseeable pecuniary harm’ means

pecuniary       harm       that      the      defendant             knew      or,         under    the

circumstances,         reasonably          should       have       known,    was      a    potential

result    of    the    offense.”            Id.       comment.       (n.3(A)(iv)).            “[T]he

determination         of     loss    attributable             to    a     fraud     scheme        is    a

factual    issue       for     resolution         by    the        district       court,     and       we

review such a finding of fact only for clear error.”                                          United

States    v.    Godwin,        272    F.3d    659,       671        (4th    Cir.      2001).           In

applying       this    standard,       we    must       be     mindful       that,        under    the

Guidelines,      the       district      court         must    only       make    a    “reasonable

estimate” of the loss amount based on available information.

USSG § 2B1.1 comment. (n.3(C)).



                                                  12
       “In calculating fraud loss, a sentencing court must first

apply the principles of ‘relevant conduct.’”                              United States v.

Bolden, 325 F.3d 471, 498 (4th Cir. 2003).                          A defendant charged

with participating in a conspiracy only can be held accountable

for the reasonably foreseeable acts of others that are taken in

pursuit of the criminal activity she agreed to join.                                 United

States v. Gilliam, 987 F.2d 1009, 1012–13 (4th Cir. 1993); see

also United States v. Otuya, 720 F.3d 183, 191 (4th Cir. 2013)

(noting      that      in    cases   involving       “jointly       undertaken      criminal

activity, a particular loss may be attributed to a defendant if

it results from the conduct of others so long as the conduct was

in furtherance of, and reasonably foreseeable in connection with

the criminal activity”) (citation and internal quotation marks

omitted).

       In this case, the district court made a reasonable estimate

that       the   actual      loss    in    furtherance         of   the    conspiracy   and

reasonably foreseeable to Duncan was in excess of $70,000.00,

but no more than $120,000.00. 5                     First off, Duncan was heavily

involved         in    the   conspiracy      as     one   of    its   main     organizers.

Although         the    conspiracy        spanned    from      July   3,     2012   through

       5
       On the loss calculation, the district court’s slight
$49.99 arithmetic error does not affect Duncan’s substantial
rights under Rule 52(a) of the Federal Rules of Criminal
Procedure because the loss enhancement would have been the same
using the lower amount ($71,398.28).



                                              13
January 2, 2013, only five Comcheks were cashed between July 3

and   November     7,    2012.        Therefore,    Duncan,        who   entered     the

conspiracy about November 15, 2012, was part of the scheme from

the very beginning of the active period and remained involved

until the end.          Second, Duncan was fully aware of the scope of

the operation.          She was a friend of Gillett and worked closely

with her, and she knew that Cook and Mosley were recruiting

others and cashing Comcheks.                 Third, like Gillett, Cook, and

Mosley, Duncan recruited numerous individuals to participate in

the conspiracy so the goal of the conspiracy--to make money to

purchase   drugs--could          be   realized.           Fourth,    the    level    of

coordination between the main organizers, of whom Duncan was

one, supports the district court’s actual loss finding.                              The

main organizers understood that only so many Comcheks could be

cashed at a particular Walmart store, so, in response to this

fact,   Cook     and    Mosley    focused      on   the    Walmart       locations    in

eastern Tennessee, while Duncan focused her efforts on the one

in Bristol, Virginia.            Such coordination by top members of the

conspiracy fatally undermines Duncan’s argument that she is not

responsible      for    losses    from   Comcheks     cashed        by   conspirators

unknown to her.          Given the structure, nature, and duration of

the conspiracy, such losses clearly were within the scope of her

agreement and reasonably foreseeable to her.                        Cf. Otuya, 720

F.3d at    191    (holding    that     the     defendant     was    responsible      for

                                          14
losses       in   a      fraudulent         check     scheme       where      he     “personally

perpetrated the underlying fraudulent transactions or because he

had a close working connection with the conspirators who did”).

       Duncan         argues       that,      because        she       withdrew       from      the

conspiracy shortly before Christmas 2012, she could not be held

accountable           for       losses      generated       after      that        date    by   the

remaining members of the conspiracy.                          A defendant’s membership

in a conspiracy is presumed to continue until she withdraws from

the conspiracy by affirmative action.                            United States v. West,

877 F.2d 281, 289 (4th Cir. 1989).                       Withdrawal must be shown by

evidence      that       the     defendant      acted    to      defeat       or    disavow     the

purposes of the conspiracy.                    Id.     An affirmative act sufficient

to withdraw from a conspiracy generally requires the defendant

to disavow her participation either through “the making of a

clean       breast       to     the     authorities,        or     communication           of   the

abandonment         in      a    manner     reasonably       calculated        to     reach     co-

conspirators.”              United States v. Leslie, 658 F.3d 140, 143 (2d

Cir.    2011)     (citation           and    internal       quotation      marks          omitted).

“Mere cessation of the conspiratorial activity by the defendant

is not sufficient to prove withdrawal.”                          Id.

       In    this      case,      the     record     does    not       reflect      that     Duncan

withdrew from the conspiracy.                   She took no affirmative action to

withdraw from the conspiracy.                        While Gillett and Duncan had a

rift before Christmas 2012, Duncan continued to participate in

                                                15
the scheme.        Moreover, she did not communicate her purported

withdrawal to others, and, in fact, Duncan continued to claim an

association with Gillett after her purported withdrawal.

       In sum, Duncan is not entitled to relief on her challenge

to the district court’s loss finding.                  The district court did

make a minor arithmetic error, but such error is not prejudicial

to   Duncan    because    the   actual     loss     still    exceeds    the    sum   of

$70,000.00.

                                         B

       Duncan also raises several other sentencing issues that she

contends should be resolved in her favor.                    First, she contends

that   the    district    court    erred      in   calculating    the       amount   of

intended loss under the Guidelines.                 Because the district court

used the actual loss amount in calculating the amount of loss

attributable to Duncan under the Guidelines, assuming arguendo

there was error in the calculation of the amount of intended

loss, the assumed error does not affect Duncan’s substantial

rights     under   Rule    52(a)   of    the       Federal    Rules    of     Criminal

Procedure.

       Second, Duncan contends that the district court erred when

it rejected her request for either a downward departure from the

advisory Guidelines range or a variance sentence because her

criminal      history     overstated     the       seriousness    of     her    prior

criminal conduct.          Regarding Duncan’s request for a downward

                                         16
departure,       the        record    reflects          that    the      district     court

recognized       its     authority      to    depart          but     concluded     that     a

departure was not warranted on the facts of this case.                                     The

district court’s departure decision is therefore not reviewable

on appeal.       United States v. Brewer, 520 F.3d 367, 371 (4th Cir.

2008).

     On    the       question    of    variance,         as    noted     above,    Duncan’s

advisory    Guidelines         range    was     correctly           calculated,    and     the

record reveals that the district court explicitly discussed the

relevant factors set forth in 18 U.S.C. § 3553(a) and explained

in detail its reasons for selecting the sentence imposed.                                   We

presume that a sentence imposed within the properly calculated

Guidelines range is reasonable.                   Rita v. United States, 551 U.S.

338 (2007); United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008).     The record contains nothing that indicates the district

court    abused       its    discretion      in    selecting         a   forty-one    month

sentence,    which       was    the    bottom      of    the    applicable    Guidelines

range.

     Third, Duncan argues that the district court created an

unwarranted      §     3553(a)(6)      sentencing        disparity       because    Gillett

was sentenced to a lower sentence than she was.                          We hold that it

was well within the district court’s broad discretion to impose

on Duncan a forty-one month sentence; the district court clearly

noted that Duncan’s extensive criminal history, her role in the

                                             17
offense, and Gillett’s cooperation with the government warranted

the challenged disparity.              Moreover, we, along with numerous

other circuits, have recognized that § 3553(a)(6) is aimed at

eliminating    national       sentencing      disparities,     not    disparities

between codefendants.         United States v. Withers, 100 F.3d 1142,

1149 (4th Cir. 1996); see also United States v. Simmons, 501

F.3d 620, 623–24 (6th Cir. 2007) (collecting cases).

      Finally, Duncan argues that the district court erred in

calculating the amount of restitution she owed pursuant to the

Mandatory    Victims    Restitution      Act    (MVRA),   18   U.S.C.      § 3663A.

The MVRA orders that a defendant make restitution to the “victim

of   the   offense.”        Id.   §   3663A(a)(1).      With    respect     to    “an

offense that involves as an element a scheme, conspiracy, or

pattern of criminal activity,” a victim is defined broadly to

include “any person directly harmed by the defendant’s criminal

conduct in the course of the scheme, conspiracy, or pattern.”

Id. § 3663A(a)(2).       This language authorizes a district court to

include in the restitution order the losses that result from a

criminal     scheme    or     conspiracy,      regardless      of    whether     the

defendant is convicted for each criminal act within that scheme.

United States v. Jinwright, 683 F.3d 471, 485 (4th Cir. 2012).

In   other   words,    each   member     of    the   conspiracy     that   in    turn

causes property loss to a victim is responsible for the loss

caused by that conspiracy.             United States v. Newsome, 322 F.3d

                                         18
328, 341 (4th Cir. 2003).             The MVRA does, however, permit the

district court, in its discretion, to mitigate the impact that

the restitution order might have on the defendant involved in a

conspiracy,      but   only   in    two    respects:    (1)   it   may   relax   the

schedule    of     payments        based    on   the    defendant’s      financial

circumstances, 18 U.S.C. § 3664(f)(2); and (2) it “may apportion

liability     among     the    defendants        to    reflect     the   level   of

contribution to the victim’s loss and economic circumstances of

each defendant,” if more than one defendant has contributed to

the loss, id. § 3664(h).

     In this case, Duncan was required to pay restitution in the

amount of $71,448.27, an amount the district court erroneously

believed was the amount of actual loss under the Guidelines.                     As

noted above, the amount of actual loss under the Guidelines was

$71,398.28.      Under the restitution order, Duncan was ordered to

pay, during incarceration, monthly installments of $25.00 per

month or 50% of her monthly income, whichever is less, and,

following her release, $100.00 per month.                     In our view, the

district court’s restitution order was fair, if not generous.

Under the MVRA, Duncan was liable for all of the losses of the

charged conspiracy as a whole, not just the losses generated

while she was a member.            See Newsome, 322 F.3d 340-42 (affirming

restitution award against defendant Newsome for $248,460.00 of

losses resulting from the conspiracy as a whole, even though the

                                           19
loss was only $32,322.00 for the period of Newsome’s membership

in the conspiracy).            Although it was not required to do so, the

district court generously ordered that Duncan be ordered to pay

only a portion of the losses generated by the charged conspiracy

and appropriately tailored Duncan’s payment schedule to lessen

the economic impact such payments would have on her.                        We find no

error in the district court’s decision to order restitution in

an   amount      equaling        the   actual     loss    under     the    Guidelines.

Because the district court sought to impose a restitution amount

equaling the actual loss under the Guidelines, we will modify

the judgment so that it reflects an amount of restitution of

$71,398.28 instead of $71,448.27.



                                            III

     For    the        reasons    stated    herein,      we   affirm      the   district

court’s judgment in toto, with the exception that we modify the

amount     of    restitution       from     $71,448.27        to   $71,398.28.       We

dispense        with    oral     argument    because      the      facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED AS MODIFIED




                                            20